DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with Paul W. Churilla on May 13, 2021.

The application has been amended as follows:

In the Claims:

Claim 9 (Currently Amended).
At claim 9, line 20, after “the second side surface defining”, delete “a” and insert --the--.

Claims 16-17 and 20 (Cancelled).
Claim Rejections - 35 USC § 112
Examiner acknowledges the cancellation of claims 10 and 16 and amendment to claim 9 filed on April 30, 2021 and authorized during a telephonic interview on May 13. The 35 U.S.C. § 112 rejections in the previous Office Action filed on February 03, 2021 are hereby withdrawn.

Allowable Subject Matter
Claims 1, 3, 5, 7-9, 11-12, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all limitations of base claim 1 including a dielectric region disposed in the opening in the semiconductor region, the dielectric region having: an upper surface that is disposed in the well region at a depth in the semiconductor region that is above the depth of the diode junction; a lower surface that is disposed in the semiconductor region at a depth in the semiconductor region that is a same depth as the diode junction or below the depth of the diode junction; a dielectric of the dielectric region: excluding a conductive electrode, and extending, at the depth of the diode junction, between the first side surface and the second side surface; and a contact metal disposed in the opening in the semiconductor region, the contact metal being disposed on the dielectric region. Therefore, claim 1 is allowable. Accordingly, claims 3, 5, and 7-8 are allowable as they depend upon claim 1.
The prior art of record neither anticipates nor renders obvious all limitations of base claim 9 including a dielectric region disposed at a bottom of the contact opening; the dielectric region having: an upper surface that is disposed in the contact opening at .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/XIA L CROSS/Examiner, Art Unit 2892